DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Werle et al. US 2011/0133749 A1 (hereinafter referred to as Werle) in view of Audemar US 2017/0259834 A1.

Regarding claim 1, Werle teaches a system for testing (fig. 1, elm. 50, par. [0039]), a traction block comprising at least two zones that are physically separated from one another (fig. 1, interior of container 52 and outsider container, par. [0006], [0039]): 5an operational zone (fig. 1, interior of cuboid container 52, par. [0039]), located in a container (fig. 1, elm. 52, par. [0039]), and divided into at least two parts (fig. 1, 82 on the left and right section of excluded from 82, par. [0041]): a first command part accessible by an operator during testing (fig. 1, elm. 82, par. [0041]), fig. 1, right section of excluded from 82, par. [0041]), a test zone (fig. 1, high-voltage inductor in the second position 70, par. [0042]-[0044]), located outside the container, and configured to receive the traction block to be tested (fig. 1, voltage inductor 70 is connected in a resonant circuit with the unit under test, par. [0043]), 10the test zone being able to be supplied with electricity during the test by the operational zone using dedicated connections (fig. 1, voltage divider 86 is illustrated, which is electrically connected via a connection 88 to the high-voltage inductor 70, par. [0044]).  
Werle does not teach a traction block comprising at least two zones that are physically separated from one another.
Audemar teaches a traction block (fig. 1, elm. 10, par. [0024]), comprising at least two zones (fig. 1, inside closed compartment 12 and outside 12, par. [0025]), that are physically separated from one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a traction box of a railway vehicle with a cooling device able to remove heat dissipated generated by equipment inside compartment, as taught in Audemar in modifying the apparatus of Werle. The motivation would be allowing regulation in a priority way, of the cooling of certain pieces of electric equipment to avoid overheating of electric equipment in a simple manner.

Regarding claim 3, Werle teaches wherein the second high-voltage part (fig. 1, right section of excluded from 82, par. [0041]), 25comprises at least one gate (fig. 1, elm. 80, par. [0044]), capable of supporting the fastening of high-voltage equipment (fig. 1, elm. 70, par. [0041]), comprising at least a plurality of separate supply voltage sources (fig. 1, 62, 64, 66, par. [0041]).  

Regarding claim 5, Werle does not teach wherein the container comprises at least one system for regulating the temperature.  
Audemar teaches wherein the container comprises at least one system for regulating the temperature (fig. 1, elm. 20, par. [0026]).  

The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 6, Werle teaches further comprising a device (fig. 1, isolation separations, par. [0041]), for protecting the test zone (fig. 1, high-voltage inductor in the second position 70, par. [0042]-[0044]), the protection device comprising a plurality of partitions (fig. 1, isolation separations, par. [0041]), and/or a 10plurality of virtual safety barriers.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Werle view of Audemar as applied to claim 1 above, and further in view of Steiger et al. US 2014/0240901 A1 (hereinafter referred to as Steiger).

Regarding claim 7, Werle and Audemar do not teach wherein the test zone comprises a portion of a traction block production line, the portion being capable of supporting a traction block.  
Steiger teaches wherein the test zone (fig. 1, elm. 10, par. [0033]), comprises a portion of a traction block production line (fig. 1, elm. 14, par. [0033]), the portion being capable of supporting a traction block (fig. 1, elm. 12, par. [0033]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide high-voltage transformer module include a transformer core including at least one winding, and a mechanical supporting structure wherein the mechanical supporting structure has corner points arranged in the form of a right-parallelepiped. The corner points are in the form of load transfer points and are arranged corresponding to the dimensions of a CSC, as taught in Steiger in modifying the apparatus of Werle and Audemar. The motivation would be the high-voltage transformer module could be integrated as a standard container in any desired container stack and transported together with this container stack, so that transport of the high-voltage transformer module is thus considerably simplified.

Allowable Subject Matter
Claims 2, 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 07, 2021 have been fully considered but they are not persuasive. On page 5 applicant’s representative recite “…In rejecting the claims, the Examiner read the claimed first command part on a measurement room 82 of Werle. However, while the measurement room 82 of Werle is a measurement space, it does not provide a "command part accessible by an operator during testing." Paragraph [0041] of Werle describes the measurement room as follows: 
Measurement and evaluation apparatuses 84 are provided in the measurement room 82 in the area illustrated on the left side of the container 52 in the example of FIG. 1, and are used to allow measurement signals that are supplied thereto to be recorded, stored and evaluated …”. However, the examiner disagrees, the measurement room 82 has measurement and evaluation apparatuses … allow measurement signals that are supplied thereto to be recorded, stored and evaluated. The measurements and evaluations has to be initiated and analyzed implicitly this would suggest an operator. Being accessible means capable of being reached or capable of being used according  https://www.merriam-webster.com/dictionary/accessible, not that the operator is present during test. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (a control console) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 paragraph [0041])  and every other another limitation of claim 1 is rejected.
Applicant’s argument on page 7 of remarks with respect to 35 U.S.C. 103 rejection over Werle, Audemar and Steiger of claim 7. In particular Steiger does not disclose “…against the additional features of claim 7 stating that the test zone includes a portion of a traction block production line, the portion being suitable for carrying a traction block” .Claim 7 recites “the test zone comprises a portion of a traction block production line, the portion being capable of supporting a traction block”. Steiger paragraph [0033] discloses “…transformer 12 is permanently integrated in a strut-like mechanical supporting structure 14 and is supported thereby …”. The test zone (fig. 1, elm. 10, par. [0033]), comprises a portion of a traction block production line (fig. 1, elm. 14, par. [0033]), the portion being capable of supporting a traction block (fig. 1, elm. 12, par. [0033]). 

Conclusion
Applicant's amendment, including applicant’s arguments, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866